DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. US 11,110,610. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-14 of U.S. Patent No. US 11,110,610. 
Re claim 1, claim 13 of patent ‘610 is narrower in scope and includes all elements of the instant claim.

Re claim 2, claim 13 in combination with claim 4 of patent ‘610 is narrower in scope and includes all limitations of the instant claim. It would have been obvious to one of ordinary skill in the art to modify claim 13 with claim 4 in order to limit the volume of space to be above workbench and/or workspace when only the space above said workbench and/or workspace is used during operation to avoid additional resources of monitoring of unused or unreachable space.

Re claim 3, claim 13 in combination with claim 5 of patent ‘610 is narrower in scope and includes all limitations of the instant claim. It would have been obvious to one of ordinary skill in the art to modify claim 13 with claim 14 in order to adapt robot operations when a person is detected within the robot range of motion to avoid injury to said person.

Re claim 5, claim 13 in combination of claim 6 is narrower in scope and includes all limitations of the instant claim.  It would have been obvious to one of ordinary skill in the art to modify claim 13 with claim 6 in order to determine the tasks that the operator will perform so that the robot can assist and collaborate with the user in said tasks.

Re claim 6, claim 13 in combination with claim 7 of patent ‘610 is narrower in scope and includes all limitations of the instant claim. It would have been obvious to one of ordinary skill in the art to modify claim 13 with claim 7 in order further provide a visual indication of which object the robot will be interacting with.

Re claim 7, claim 13 in combination with claim 8 of patent ‘610 is narrower in scope and includes all limitations of the instant claim. It would have been obvious to one of ordinary skill in the art to modify claim 13 with claim 8 in order to further provide a visual indication of the area of the workbench the robot will be interacting with while assisting in the task.

Re claim 8, claim 13 in combination with claim 9 of patent ‘610 is narrower in scope and includes all limitations of the instant claim. It would have been obvious to one of ordinary skill in the art to modify claim 13 with claim 9 in order to determine which operator of a plurality of operators will be using the workspace so that the corresponding task may be identified.

Re claim 9, claim 13 in combination with claim 10 of patent ‘610 is narrower in scope and includes all limitations of the instant claim. It would have been obvious to one of ordinary skill in the art to modify claim 13 with claim 10 in order further identify the operator by using a device carried by the user.

Re claim 10, claim 13 in combination with claim 11 of patent ‘610 is narrower in scope and includes all limitations of the instant claim. It would have been obvious to one of ordinary skill in the art to modify claim 13 with claim 11 in order to display to the operator relevant information related to the task.

Re claim 11, claim 13 in combination of claim 12 of patent ‘610 is narrower in scope and includes all imitations of the instant claim. It would have been obvious to one of ordinary skill in the art to modify claim 13 with claim 12 since a visible light detecting camera is one of many types of cameras that can be used to capture images of an object.

Re claim 12, claim 13 in combination of claim 14 of patent ‘610 is narrower in scope and includes all limitations of the instant claim. It would have been obvious to one of ordinary skill in the art to modify claim 13 with claim 14 since a laser projector is one of many types of light projectors that can be used to project visible light.

Re claim 13, claim 13 of the patent ‘610 is narrow in scope and includes all limitations of the instant claim. The patent claim is directed towards the workbench system which performs the method whereas the instant claim is only directed toward the method.

Re claim 14, claim 15 of the patent ‘610 is narrow in scope and includes all limitations of the instant claim. The patent claim is directed towards the workbench system which performs the method whereas the instant claim is only directed toward the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664